DETAILED ACTION
	This is the initial Office action for non-provisional application 16/183,823 filed November 8, 2018, which is a continuation-in-part of non-provisional application 15/717,069 filed September 27, 2017 (now abandoned), and claims priority from provisional applications 62/672,081 filed May 16, 2018, 62/586,495 filed November 15, 2017, and 62/429,953 filed December 5, 2016.  Claims 15-34, as filed September 8, 2021, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on September 8, 2021 is acknowledged.
Claims 23-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim.
Although claims 23-28 are not being considered at this time, Applicant is reminded that to be allowable upon the allowance of a product claim, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112 and Applicant is advised that the process claims should be amended during prosecution in order for rejoinder to occur.  Currently, claim 23 would be rejected under 35 U.S.C. 112(b) since it depends from claim 1 which has been cancelled.  It appears that Applicant intended for claim 23 to instead 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, non-provisional application 15/717,069 and provisional applications 62/672,081, 62/586,495, and 62/429,953, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claim 15 recites the limitations “wherein the thermo-resistant padding comprises a flowable and injectable material that cures within the first lumen into a non-flowable solid material”, “a longitudinal seam in the network of flexible non-porous tubing … void of both the thermo-resistant padding and a resinous material”,  “a third chamber separable from the first and second chambers by a second 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rind (US Patent 4,483,332), in view of Karason et al. (US Patent 7,037,283), in further view of Stancik, Jr. (US Patent 4,817,590), and in even further view of Casey, II et al. (US Patent 7,883,490).
Regarding claim 15, Rind discloses a system to provide a support to a body area, the system comprising:
a flexible sleeve comprising:
a network (network 110) of flexible non-porous tubing (tubes 121, 122) interlaced at a plurality of junctions to form a lattice structure that defines a plurality of apertures 
a bottom layer of the network (111) of flexible non-porous tubing (121, 122) configured to contact the body are when in use (Fig. 8; column 5, lines 36-51);
a top layer of the network (110) of flexile non-porous tubing (121, 122) (Fig. 8; column 5, lines 36-51);
a middle layer (central portion 126) of the network (110) of flexible non-porous tubing (121, 122) positioned between the bottom layer and the top layer and connected to the bottom layer and the top layer to form a first lumen (lower tubular portion 127) defined by the bottom layer and the top layer, and a second lumen (upper tubular portion 125) defined by the top layer and the middle layer (Fig. 8; column 5, lines 36-51);
a padding (air) positioned in the first lumen (127) (column 5, lines 38-41); and
a longitudinal seam (pinch line) in the network (110) of flexible non-porous tubing (121, 122) extending from a first end of the lattice structure to a second end of the lattice structure, wherein the longitudinal seam includes the bottom layer, the middle layer (126) and the top layer, and wherein the longitudinal seam does not include the first lumen or the second lumen such that the longitudinal seam is void of the padding and a resinous material (Fig. 11; column 2, lines 44-52; column 5, lines 52-61); and
an inlet (inlet valve 130a) in fluid communication with the second lumen (125) of the lattice structure to permit the flow of fluids into and out of the network (110) of flexible non-porous tubing (121, 122) (Fig. 8; column 5, lines 38-40); and

a first chamber (reservoir 63) including a catalyst and a second chamber (reservoir 64) including a liquid resin (Fig. 13; column 5, lines 11-16);
a third chamber (mixing path 66) separable from the first and second chambers (63, 64) by a frangible seal (membranes 68, 69) (Fig. 13; column 5, lines 16-27);
an outlet (tip 67) in fluid communication with the third chamber (66), wherein the outlet is configured to mate with the inlet (130a) of the flexible sleeve, and wherein the catalyst and the liquid resin mix when the outlet (67) is secured to the inlet (130a) and the frangible seal (68, 69) is broken and flow into the second lumen (125) of the lattice structure and transform into a solid such that the flexible sleeve hardens into a support for application to a body area (Fig. 13; column 5, lines 5-10); and
a rigid handle (piston mechanism 62) secured on an end of the external liquid pack (60) opposing to the outlet (67) (Fig. 13). 
However, Rind fails to teach the padding is a thermo-resistant padding.
Karason discloses an analogous casting product (60) comprising a casing (12) (analogous to the claimed tubing) enclosing a substrate (10), a liquid contained within the casing, wherein the liquid and the substrate are configured to transform into a solid when mixed together, and a padding layer (34) made of a thermo-resistant material configured to dissipate heat caused during the transformation of the liquid into a solid (Figs. 1 & 4; column 3, lines 66-67; column 4, lines 1-9; column 5, lines 28-36).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the padding of the system taught by Rind to be made of thermos-resistant material as taught by Karason for the purpose of insolating any heat from the resinous material in the second lumen.

Stancik discloses an analogous system comprising a conventional cast (10) (analogous to the claimed network) having a padding (material 34) comprising a flowable and injectable material that cures within a space (32) between a stocking (26) and a fabric wrap (28) into a non-flowable solid material (Figs. 1-3; column 3, lines 3-50).
Therefore, it would have been obvious to one having ordinary skill in the art, to modify the padding of the system taught by the combination of Rind and Karason to comprise a flowable and injectable material that cures within the first lumen into a non-flowable solid material as taught by Stancik for the purpose of tightening or adjusting the network of tubing to maintain optimum fit.
However, the combination of Rind / Karason / Stancik fails to teach that the first and second chambers of external liquid pack are separated from each other by a first frangible seal.
Casey discloses an analogous external liquid pack (syringe apparatus 1) comprising a first chamber (upper compartment 2) and a second chamber (lower compartment 3) separable from each other by a first frangible seal (membrane 5), wherein the first chamber (2) includes a first fluid (saline 8), wherein the second chamber (3) includes a second fluid (agent 6), and wherein the first and second fluids (6, 8) mix when the first frangible seal (5) is broken, and a third chamber (connector 9) separable from the first and second chambers (2, 3) by a second frangible seal (controlled by stopcock 10) (Figs. 1A-1E; column 2, line 66 – column 3, line 55).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the external liquid pack of the system taught by the combination of Rind / Karason / Stancik such that the first and second chambers of external liquid pack are separated from each other by a first frangible seal as taught by Casey for the 
Regarding claim 17, the combination of Rind / Karason / Stancik / Casey discloses the invention substantially as claimed, as described above, and Rind further discloses that the third chamber (66) is empty (Fig. 13) and therefore would be capable of buffering the liquid resin and the catalyst from the outlet (67) to protect against degradation of the outlet or oxidation of the liquid resin and/or catalyst.
Regarding claim 21, the combination of Rind / Karason / Stancik / Casey discloses the invention substantially as claimed, as described above, and Rind further discloses that the longitudinal seam includes a plurality of tabs (overlapping portion 125a) extending away from the body area when in use, wherein the plurality of tabs (125a) are configured to be cut for removal of the flexible sleeve from the body area after use (Figs. 7-10; column 2, lines 44-52; column 5, lines 41-61).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatenable over the combination of Rind / Karason / Stancik / Casey as applied to claim 15 above, and in further view of Ilfrey (US Patent 8,381,903).
Regarding claim 18, the combination of Rind / Karason / Stancik / Casey discloses the invention substantially as claimed, as described above, and Rind further discloses that the material of the flexible sleeve may be colored to improve the appearance of the flexible sleeve for children (column 2, lines 9-11) and/or the lattice structure is substantially transparent (claim 3).  However, the combination of Rind / Karason / Stancik / Casey fails to teach a non-white color additive contained in the third chamber, wherein the color additive is configured to provide a predetermined non-white color to the support when mixed with the liquid resin and the catalyst.

Therefore, it would have been obvious to one having ordinary skill in the art, to modify the external liquid pack of the system taught by the combination of Rind / Karason / Stancik / Casey to contain color additive configured to provide a predetermined color to the support when mixed with the liquid resin and the catalyst as taught by Ilfrey for the purpose of clearly indicating the mixture of the liquid resin and the catalyst as well as providing a desired color to the flexible sleeve.
Although the combination of Rind / Karason / Stancik / Casey / Ilfrey fails to teach that the color additive is a non-white color, it would have been an obvious matter of design choice to one having ordinary skill in the art to modify the color additive to be a non-white color for the purpose providing a more appealing color to children.
Regarding claim 19, the combination of Rind / Karason / Stancik / Casey discloses the invention substantially as claimed, as described above, but fails to teach an additive contained in the third chamber to adjust one or more properties of the liquid resin and the catalyst.
Ilfrey discloses an analogous external liquid pack (article 16) comprising a first chamber (first pouch 7), a second chamber (second pouch 8), and a third chamber (third pouch 8) separable from each other by frangible seals (5), wherein the first chamber (7) includes a catalyst, the second chamber (9) includes a liquid resin, and the third chamber (8) contains an additive to adjust one or more properties (such as color) of the liquid resin and the catalyst, wherein the catalyst, the liquid resin, and the color additive are configured to mix when the 
Therefore, it would have been obvious to one having ordinary skill in the art, to modify the external liquid pack of the system taught by the combination of Rind / Karason / Stancik / Casey to contain an additive to adjust one or more properties (such as color) of the liquid resin and the catalyst as taught by Ilfrey for the purpose of clearly indicating the mixture of the liquid resin and the catalyst as well as providing a desired color to the flexible sleeve.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatenable over the combination of Rind / Karason / Stancik / Casey as applied to claim 15 above, and in further view of Fryer (US Patent 3,631,854).  The combination of Rind / Karason / Stancik / Casey discloses the invention substantially as claimed, as described above, but fails to teach that the inlet is configured to be removable from the support.
Fryer discloses a system to provide a support (cast 10) to a body area, the system comprising a flexible sleeve (sleeve 11), an inlet (nipple 28) in fluid communication with an interior of the flexible sleeve (11) to permit the flow of fluids into and out of the flexible sleeve (11), and an external liquid pack (container or tube 32) comprising an outlet (tubular neck 34) configured to mate with the inlet (28) of the flexible sleeve (11), wherein the inlet (28) is configured to be removable from the support (10) after a resinous composition (30) from the external liquid pack (32) transforms into a solid (Figs. 2 & 4; column 3, lines 39-69).
Therefore, it would have been obvious to one having ordinary skill in the art, to modify the system taught by the combination of Rind / Karason / Stancik / Casey such that the inlet is configured to be removable from the support as taught by Fryer for the purpose of provide a level outer surface of the support.

Claims 29, 30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Rind (US Patent 4,483,332), in view of Karason et al. (US Patent 7,037,283), in further view of Stancik, Jr. (US Patent 4,817,590).
Regarding claim 29, Rind discloses a flexible sleeve comprising:
a network (network 110) of flexible non-porous tubing (tubes 121, 122) interlaced at a plurality of junctions to form a lattice structure that defines a plurality of apertures (holes 111) configured to allow for a flow of air and water to the body area and to accommodate for unique contours of the body area (Fig. 7; column 5, lines 28-35), wherein the lattice structure comprises:
a bottom layer of the network (111) of flexible non-porous tubing (121, 122) configured to contact the body are when in use (Fig. 8; column 5, lines 36-51);
a top layer of the network (110) of flexile non-porous tubing (121, 122) (Fig. 8; column 5, lines 36-51);
a middle layer (central portion 126) of the network (110) of flexible non-porous tubing (121, 122) positioned between the bottom layer and the top layer and connected to the bottom layer and the top layer to form a first lumen (lower tubular portion 127) defined by the bottom layer and the top layer, and a second lumen (upper tubular portion 125) defined by the top layer and the middle layer (Fig. 8; column 5, lines 36-51);
a padding (air) positioned in the first lumen (127) (column 5, lines 38-41); and
a longitudinal seam (pinch line) in the network (110) of flexible non-porous tubing (121, 122) extending from a first end of the lattice structure to a second end of the lattice structure, wherein the longitudinal seam includes the bottom layer, the middle layer (126) and the top layer, and wherein the longitudinal seam does not include the first lumen or the second lumen such that the longitudinal seam is void of the padding and a resinous material (Fig. 11; column 2, lines 44-52; column 5, lines 52-61); and

However, Rind fails to teach the padding is a thermo-resistant padding.
Karason discloses an analogous casting product (60) comprising a casing (12) (analogous to the claimed tubing) enclosing a substrate (10), a liquid contained within the casing, wherein the liquid and the substrate are configured to transform into a solid when mixed together, and a padding layer (34) made of a thermo-resistant material configured to dissipate heat caused during the transformation of the liquid into a solid (Figs. 1 & 4; column 3, lines 66-67; column 4, lines 1-9; column 5, lines 28-36).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the padding of the flexible sleeve taught by Rind to be made of thermos-resistant material as taught by Karason for the purpose of insolating any heat from the resinous material in the second lumen.
However, the combination of Rind and Karason fails to teach the thermo-resistant padding comprising a flowable and injectable material that cures within the first lumen into a non-flowable solid material.
Stancik discloses an analogous flexible sleeve comprising a padding (material 34) comprising a flowable and injectable material that cures within a space (32) between a stocking (26) and a fabric wrap (28) into a non-flowable solid material (Figs. 1-3; column 3, lines 3-50).
Therefore, it would have been obvious to one having ordinary skill in the art, to modify the padding of the flexible sleeve taught by the combination of Rind and Karason to comprise a flowable and injectable material that cures within the first lumen into a non-flowable solid material as taught by Stancik for the purpose of tightening or adjusting the network of tubing to maintain optimum fit.
Regarding claim 30, the combination of Rind / Karason / Stancik discloses the invention substantially as claimed, as described above, and Rind further discloses that the padding is sealed within the first lumen (127) of the lattice structure (by valve 130b) such that the thermos-resistant padding of the flexible sleeve taught by the combination of Rind / Karason / Stancik would also be sealed within the first lumen of the lattice structure.
Regarding claim 32, the combination of Rind / Karason / Stancik discloses the invention substantially as claimed, as described above, and Rind further discloses that the body are comprises a single joint (Fig. 12a; column 5, lines 62-68).
Regarding claim 33, the combination of Rind / Karason / Stancik discloses the invention substantially as claimed, as described above, and Rind further discloses that the longitudinal seam includes a plurality of tabs (overlapping portion 125a) extending away from the body area when in use, wherein the plurality of tabs (125a) are configured to be cut for removal of the flexible sleeve from the body area after use (Figs. 7-10; column 2, lines 44-52; column 5, lines 41-61).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatenable over the combination of Rind / Karason / Stancik as applied to claim 29 above, and in further view of Fryer (US Patent 3,631,854).  The combination of Rind / Karason / Stancik discloses the invention substantially as claimed, as described above, but fails to teach that the inlet is configured to be removable from the support.
Fryer discloses a system to provide a support (cast 10) to a body area, the system comprising a flexible sleeve (sleeve 11), an inlet (nipple 28) in fluid communication with an interior of the flexible sleeve (11) to permit the flow of fluids into and out of the flexible sleeve (11), and an external liquid pack (container or tube 32) comprising an outlet (tubular neck 34) configured to mate with the inlet (28) of the flexible sleeve (11), wherein the inlet (28) is 
Therefore, it would have been obvious to one having ordinary skill in the art, to modify the system taught by the combination of Rind / Karason / Stancik / Casey such that the inlet is configured to be removable from the support as taught by Fryer for the purpose of provide a level outer surface of the support.

Allowable Subject Matter
Claims 16, 22, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 31 are allowable because the combination of Rind / Karason / Stancik / Casey fails to teach that a thickness of the top layer is greater than a thickness of the middle layer and a thickness of the bottom layer in combination with the other claimed limitations.
Claim 22 is allowable because the combination of Rind / Karason / Stancik / Casey fails to teach a cartridge holding a predetermined non-white color additive, wherein the cartridge includes an inlet to mate with the outlet on the external liquid pack and an outlet to mate with the inlet on the lattice structure in combination with the other claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/29/2021